COURT OF APPEALS OF VIRGINIA


            Present: Judges Elder, Beales and Senior Judge Willis
PUBLISHED


            Argued at Salem, Virginia


            BETTY LEONA (ANDERSON) (RITCHIE) LAYNE
                                                                                       OPINION BY
            v.      Record No. 2175-11-3                                        JUDGE JERE M.H. WILLIS, JR.
                                                                                    OCTOBER 23, 2012
            DONALD LEE LAYNE


                               FROM THE CIRCUIT COURT OF BUCHANAN COUNTY
                                            Keary Williams, Judge

                            Terrence Shea Cook (T. Shea Cook, P.C., on briefs), for appellant.

                            Jason D. Gallagher (Street Law Firm, LLP, on brief), for appellee.


                    On appeal from an order denying her motion to reinstate the case on the docket in order to

            establish a visitation schedule with her child, Betty Leona (Anderson) (Ritchie) Layne (mother)

            argues that the trial court erred (1) in holding that because her parental rights had been terminated,

            she lacked a “legitimate interest to seek visitation,” and (2) in denying her motion to reinstate. We

            reverse the judgment of the trial court and remand the case to the trial court for further

            proceedings consistent with this opinion.

                                                      BACKGROUND

                    On August 22, 2003, mother married Donald Lee Layne (father). They had one child.

            On March 31, 2006, they separated. On May 3, 2006, they entered into a property settlement

            agreement, which included the following provisions:

                            9. CHILD CUSTODY AND VISITATION: [Mother] agrees that
                            she has and does hereby relinquishes [sic] her parental rights and
                            any and all claims of parenthood to [the child].

                            10. CHILD SUPPORT: [Father] hereby waives the right to any
                            claim of child support.
The property settlement agreement was ratified, confirmed, approved, and incorporated into the

parties’ final decree of divorce, which the trial court entered on May 10, 2006.

       On July 21, 2011, mother moved the trial court to reinstate the case on the docket to

establish for her a visitation schedule with the parties’ child. On September 8, 2011, the trial

court held that because mother’s parental rights had been terminated by the May 10, 2006 final

decree, she was not, as defined by Code § 20-124.1, a “person with a legitimate interest” entitled

to seek visitation with the child. It denied mother’s motion to reinstate. Mother filed a motion to

reconsider. On September 29, 2011, without further ruling from the bench, the trial court entered

the order on appeal setting forth the foregoing rulings.

                                            ANALYSIS

                                       Preservation of issues

       Father asserts that this appeal should be dismissed because mother failed to preserve her

assignments of error. He argues that she failed to give the trial court an opportunity to rule on

her motion to reconsider and to rule on her objections.

       “No ruling of the trial court . . . will be considered as a basis for reversal unless an

objection was stated with reasonable certainty at the time of the ruling, except for good cause

shown or to enable the Court of Appeals to attain the ends of justice.” Rule 5A:18.

       “The purpose of Rule 5A:18 is to allow the trial court to correct in the trial court any

error that is called to its attention.” Lee v. Lee, 12 Va. App. 512, 514, 404 S.E.2d 736, 737

(1991) (en banc).

       The parties appeared before the trial court on September 8, 2011. There is no transcript

of that hearing. The written statement of facts states that no evidence was presented and that the

trial court made the findings incorporated in the September 29, 2011 order.




                                                -2-
       On September 29, 2011, the trial court entered the final order. Mother’s counsel

handwrote on the order the following objections:

               1) The separation agreement and decree violate public policy, i.e.
               child’s right to support. See Kelley v. Kelley, 248 Va. 295 (1994).

               2) This Court had no jurisdiction to terminate mother’s parental
               rights in this matter. See Church v. Church, 24 Va. App. 52 [sic]
               (1997).

               3) The lack of jurisdiction relates to the effort to terminate
               mother’s parental rights. The parties cannot contract away the
               parental relationship.

               4) The only basis for termination of parental rights in the May 10,
               2006 divorce decree was the May 3, 2006 separation agreement.
               No action was taken pursuant to 16.1-283.

The trial court had an opportunity to consider mother’s objections prior to the entry of the order.

Mother noted her objections on the face of the order. The written statement of facts attaches the

order, with mother’s objections noted. Mother noted her objections timely. Her assignments of

error are preserved.

                                   Termination of parental rights

       Mother argues that the trial court erred in ruling that her parental rights had been

terminated and that she lacked a legitimate interest to seek visitation.

       In its September 29, 2011 order, the trial court found that mother’s “parental rights were

terminated by the May 10, 2006 Order of this Court based upon the [mother’s] agreement and

this Court’s finding that such termination was in the child’s best interests; that the [mother]

personally endorsed that Order as Seen and Agreed to . . . .”

       “Under Virginia’s statutory scheme, the circumstances providing authority for the

termination of parental rights, and the attendant obligation of support, are limited.” Church v.

Church, 24 Va. App. 502, 506, 483 S.E.2d 498, 500 (1997).

               The statutory scheme for the constitutionally valid termination of
               residual parental rights in this Commonwealth is primarily
                                                 -3-
                 embodied in Code § 16.1-283. That scheme provides detailed
                 procedures designed to protect the rights of the parents and their
                 child. These procedures must be strictly followed before the courts
                 are permitted to sever the natural and legal bond between parent
                 and child.

Rader v. Montgomery Cnty Dep’t. Soc. Servs., 5 Va. App. 523, 526, 365 S.E.2d 234, 235-36

(1988).

          “The obligation to comply with the statutory scheme that has been designed by the

legislature to protect parents and children cannot be abandoned by a judge under the guise of

seeking to ‘promote the best interests of the child.’” Willis v. Gamez, 20 Va. App. 75, 82, 455

S.E.2d 274, 278 (1995) (citation omitted). That compliance is jurisdictional. Id.

          Mother’s parental rights were not terminated pursuant to Code § 16.1-283. The

procedural and substantive requirements of the statute were not met. Thus, its provision of

jurisdiction was not invoked. The parties simply included a sentence in their property settlement

agreement, and the final decree simply accepted this and stated that termination was in the

child’s best interests.

                 A judgment entered by a court that does not have jurisdiction over
                 the subject matter is void. Rook v. Rook, 233 Va. 92, 95, 353
                 S.E.2d 756, 758 (1987). Although the parties agreed to the
                 termination of . . . parental rights, together with [the] support
                 obligation, jurisdiction cannot be established by the parties’
                 consent. Lucas v. Biller, 204 Va. 309, 313, 130 S.E.2d 582, 585
                 (1963).

Church, 24 Va. App. at 505, 483 S.E.2d at 500.

          Furthermore, the agreement between the parties to terminate mother’s parental rights is

“void as against public policy and unenforceable as a matter of law . . . [and a] decree based on

such an agreement must likewise be deemed void.” Id. at 508, 483 S.E.2d at 501 (citing Kelley

v. Kelley, 248 Va. 295, 298-99, 449 S.E.2d 55, 56-57 (1994)).




                                                 -4-
        Accordingly, the provision in the May 10, 2006 decree terminating mother’s parental

rights to her child is null and void.

        The trial court held that because her parental rights had been terminated, mother lacked a

legitimate interest to seek visitation. Because the trial court erred in terminating mother’s

parental rights, it also erred in relying on that termination to hold that she lacked a legitimate

interest to seek visitation with her child.

                                          Motion to reinstate

        A party may reinstate a matter on the docket in order to obtain complete relief. Code

§ 20-121.1.

        “A trial court’s determination of matters within its discretion is reversible on appeal only

for an abuse of that discretion, . . . and a trial court’s decision will not be set aside unless plainly

wrong or without evidence to support it.” Farley v. Farley, 9 Va. App. 326, 328, 387 S.E.2d 794,

795 (1990) (citations omitted).

        Because the trial court erred in holding that mother lacked a legitimate interest to seek

visitation, it erred in denying her motion to reinstate and in denying her a hearing on her request

for visitation. Upon remand, it shall reinstate the case on the docket and grant her that hearing.

                                              CONCLUSION

        The judgment of the trial court is reversed, and the case is remanded for further

proceedings consistent with this opinion.

                                                                              Reversed and remanded.




                                                  -5-